Title: To George Washington from Michael McDonnell, 1789
From: McDonnell, Michael
To: Washington, George


          
            Sir
            Wednesday morning. [1789]
          
          Permit one of the lowest of the people to approach you with every sentiment of Gratitude and Respect which has been, or can be expressed by any individual, or collective Body in the Union. Likewise to intrude upon your patience with a request, which if inconsistent with your inclination to admit, must rely on your well-known candour to pardon the impertinent intrusion.
          I am a person Sir of a tolerable English education, and use a pen in the Character you are perusing, (the same Character in which you were frequently addressed by Brigadier General Nixon in the year 1779 and 80) I never possessed an Interest, but thro a variety of misfortunes, and particularly from a variety of maladies, which attended my own person, from June 1784 to April 1787, (during all which time I could not earn a Shilling) myself and small family are reduced to as much poverty as persons can well suffer: and the beforementioned sickness has so much impaired my formerly robust Constitution, that I cannot gain a subsistence by Labour; my only dependence is my Pen, which procures me (but) a scanty subsistence in temporary Schools. During an interval of fifteen Months, in which time Roxbury has been erecting a New Grammar School I have been employed there as a private Teacher, but that being now completed, I have again lost my Bread for no other reason but my Ignorance of the Learned Languages: I can bring from the most respectable Characters that employed me in that Town, such recommendations as I trust will be satisfactory to any gentleman.
          I wish for no more than a decent permanent support for myself and little family; but unhappily I have no connexions or acquaintance of sufficient consequences to introduce me into

any permanent Business that may offer; so that I am in the same situation with the poor Man at the pool of Bethsaida.
          Under these circumstances I am emboldened to look up to yourself, as the real friend of such as struggle for an honest subsistence thro’ the difficulties of Life; and if my pen or figures, both which I can use with accuracy and dispatch can be serviceable to yourself, or any of the Gentlemen of your Houshold, I am ready to attend your Commands at any time or place: as my family is at present small, my expectations shall ever be circumscribed by your own Generosity, and my attention to Business shall be unremitted by night or Day.
          Waiting with the utmost deferrence and submission for what you may please to communicate upon the subject, I beg leave to conclude with every sentiment of the most profound respect, Sir, Your ever Obedient and Devoted Humble Servant
          
            Michael McDonnell
          
        